DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
The Office has carefully considered Applicant’s amendments and accompanying remarks filed with the RCE.  The pending claims under prosecution at this time are 80, 82, 86, 91, 92, 99-102 and new claim 109, all of which stand rejected with the new rejection set forth below. Applicant has the incorrect status identifier for Claim 81, it is withdrawn.
As Applicant has modified independent claim 80 to be monolithic, all previously made rejections no longer read on the current set of claims, and are now withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 80, 86, 91,101 and 102 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by USPUB 2008/0229704 issued to Augustyniak et al.
Augustyniak et al., disclose making architectural membrane structure preferably includes an aerogel material disposed, for example, between two outer layers. The aerogel can be in monolithic or granular form or can be present in an aerogel composite. The architectural membrane structure can be used as a tensioned panel in envelopes such as roofing, overhangs, canopies or in other architectural or structural fabric applications which are made of flexible, coated or laminated structural fabric or films. [Abstract; 0015].  At Paragraph 0011, the instant reference teaches that the multi-ply structure may comprising a first layer, a second layer and a material such as a monolithic aerogel composite.  At paragraph 0034, the instant reference discloses outer layers being reinforced fabric membranes. At paragraph 0061 the instant reference teaches monolithic aerogel.  At 0053 the instant reference teaches using organic aerogels such as resorcinol-formaldehyde aerogel.  At paragraph 0051m the instant reference teaches the density of the aerogel 0.15 g/cm3 or less.  At paragraph 0047, .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 82 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPUB 2008/0229704 issued to Augustyniak et al. further evidenced by USPUB 20180112054 issued to Steiner et al.
Regarding Claim 82 where Applicant seeks that the aerogel has the resultant properties of compressive modulus of greater than about 1 MPa; Augustyniak et al. teach what is set forth above but do not explicitly suggest the that the monolithic resorcinol formaldehyde aerogel has the resultant properties of compressive yield strength of greater than about 0.1 MPa and a compressive modulus of greater than about 1 MPa. 
	US 2018/0112054 “as evidenced by” at paragraph 0014 discloses the compressive modulus as recited in claims.  Paragraph 0025-0029 also discloses resorcinol formaldehyde as aerogel and can be monolithic. 
12.	Claims 91, 92, 99 and 100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPUB 2008/0229704 issued to Augustyniak et al. further in view of USPUB 20090029147 issued to Tang et al. 
	Augustyniak et al. teach what is set forth above and allude to the notion that the voids may have shape morphology but are not specific to any given shape or form other than they are pores. 
	This is remedied by the teachings of Tang et al. 	
	Tang et al disclose producing an improved monolithic aerogel composite structures which exhibits improvement in (or in some cases simply the presence of) one or more of the following qualities: low sintering/higher temperature performance, flexibility, conformability, compressibility, durability, low cracking, low dusting, low density, low or exceptionally low thermal conductivity, drapeability, higher temperature performance, rollability, resiliency to compression during sol-gel incorporation, 
	Tang et al have discovered that producing an aerogel-open cell foam composite wherein the open cell foam component has a pore size greater than 50 microns provides a surprisingly flexible aerogel composite with superior properties to other flexible aerogel composites, exhibiting improved flexibility.
	Regarding Claim 99, where Applicant seeks that the structure of claim 80, wherein the at least one aerogel material is reticulated with columnar voids greater than about 1 micron in diameter; Applicant is directed to 0015 and 0090 of Tang et al.
	Regarding Claim 100, where Applicant seeks that the structure of claim 99, wherein the at least one aerogel material is reticulated with hexagonal columnar voids; Applicant is directed to 0072 and 0090 of Tang et al.
	Regarding Claim 91, where Applicant seeks that the structure of claim 80, wherein: the monolithic at least one aerogel material comprises polymer-crosslinked silica, polymer-crosslinked vanadia, polyurea, polyurethane, polybenzoxazine, and/or resorcinol- formaldehyde polymer, and the at least one layer comprises a fibrous sheet comprising a plurality of carbon nanotubes; Applicant is directed to 0096-0097 of Tang et al.
	Regarding Claim 92, where Applicant seeks a ballistic material comprising the structure of claim 80; it is the position of the Office that this recitation is regarded as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP